 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Trial Examiner finds that an object ofRespondent's picketing was (1)to force or require the secondary employers to ceasedoing business with Hansberger,(2) force or require the secondary employers tocease doing business with Hicks in order to force Hicks to cease doing business withHansberger;and (3)force or require Hicks to cease doing business with Hansberger,thereby violating Section 8(b) (4),(i) and (n) (B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section 111, above,occurring in connec-tionwith the operations of the employers here involved, as set forth in section 1,above,have a close,intimate, and substantial relation to trade, traffic,and commerceamong the several States, and,such of them as have been found to constitute unfairlabor practices,tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that Respondent has violated Section 8(b) (4) (i) and(ii) (B) ofthe Act, it will be recommended that it be ordered to cease and desist therefrom andthat it take certain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Hicks, Anderson,Trigg, and Hansberger are, and during all times materialhave been,employers engaged in commerce and in an industry affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent is, and during all tunes material was,a labor organization withinthe meaning of Section2(5) of the Act.3.By engaging in, and inducing and encouraging employees of other employersto engage in a strike and other concerted refusals to handle goods or services ofHansberger,or threatening,coercing,or restraining a person in an industry affectingcommerce, by picketing or otherwise,with an object of forcing him to cease doingbusiness with another, Respondent has engaged in unfair labor practices withinthe meaning of Section 8(b) (4) (i)and (ii) (B) of the Act.4 The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7)of the Act.[Recommendations omitted from publication.]Converters Union,Local388,AFL (Sealright Pacific,Ltd) v.Le Baron,171 F. 2d 331,334 (C A. 9)See alsoN L R B v. Denver Building and Con8truction Trade8Council,at at(Gould & Preisner),341 U.S. 675;StoverSteelServicev.N L R B,219 F. 2d 879 (C.A 4)InternationalBrotherhood of ElectricalWorkers, Local 861,AFL-CIO [Ace Electric Company]andWilmerJ. 1Vlilam.CaseNo. 15-CB-482. January $4, 1962DECISION AND ORDEROn November 8, 1960, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report.135 NLRB No. 44. INT'L BROTHERHOOD ELECTRICAL..WORKERS, LOCAL 861499Pursuant to the provisions of Section 3;(b) of the National LaborRelationsAct, the.Board has delegated its-powers-in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Leedom].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner with the additions noted below.As, set forth in the Intermediate Report, Wilmer J. Milam, theCharging Party and a member of a local affiliated with the sameInternational as the Respondent, was referred by the Respondent tothe Employer I in March 1958, and was hired. In March 1959, how-ever, Lard, the Respondent's business manager, asked the Employerto discharge Milam.The Employer refused this request. In Decem-ber 1959, Lard again told the Employer that the Respondent wantedMilani discharged, explaining that he "had members of his own local[i.e., the Respondent] who were not working and since Milam was atraveler [i.e., not a member of the Respondent] he felt that [theEmployer] should get rid of him and put a local man on." TheEmployeragain refused,noting that Milam's work *as satisfactory.The record indicates that throughout this period, the Respondent hadboth a formal contract and an exclusive hiring agreement with theEmployer, and, therefore, had control over the Employer's laborsupply..Later in December "1959, Lard directed Milam, to discontinue hisemployment with the Employer, assertingas' a reason'that the-Em-ployer was delinquent in his payments to a union benefit fund.Milamrefused,and told Lard that he believed this was a pretext to inducehim to quit his employment voluntarily.On January 6, 1960, Milaniwas notified that charges, signed by Lard, had been filed with theRespondent alleging, that' lie had violated union bylaws and the con-tract between the Respondent and the Employer zWhen the Respond-ent conducted a hearing based on these charges, Milani was found1Prior to January 1, 1960, Albert K. Newlin, a sole proprietor,was engaged In, theelectrical and mechanical contracting business under the name "Ace Electric Company."On January 1, 1960, Newlin, without changing the functions of the business,incorporateditunder the laws of Louisiana as "Albert K. Newlin, Incorporated"AlthoughAlbert K.Newlin, d/b/a Ace Electric Company, andAlbert K. Newlin,incorporated,are referred toin our discussion above as the Employer, the order and the attached notice refer only tothe corporation which we find to be a successor to the sole proprietorship.2Milani was charged with violation of article VII, section 2, of the bylaws.which em-powers the business manager to remove any member from his job"for not complying withour laws and rules, or when he decides the best Interests of the Local Union requires suchremoval . . .. The charges also specified that Milam violated article III, section 3, para-graphs 4, 5,and 6, of the contract between the Respondent and the Employer.Thiscontract is not In evidence,and the record does not otherwise disclose what the charges ofcontract violation entailed." 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDguilty and fined $25, plus $20 for each day he continued to work forthe Employer.After the hearing, Milam quit his job.On these facts, we agree with the Trial Examiner's conclusion thatthe Respondent's attempt to get Milam discharged in December 1959was violative of Section 8(b) (2) of the Act.'A violation of Sec-tion 8(a) (3) would manifestly have resulted if the Employer haddismissed Milani because of his want of membership in the "local,"the reason stated by Lard in requesting Milam's removal from thepayroll.Furthermore, there is no room, in the circumstances of thiscase, for a contention that Lard's remarks to the Employer, in urgingthe latter to "get rid of" Milam for this unlawful reason, constitutedmere "views, argument or opinion" within the protection of Sec-tion 8 (c) of the Act 4ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, InternationalBrotherhood of Electrical Workers, Local 861, AFL-CIO, its officers,agents,representatives,successors,and assigns, shall:1.Cease and desist from:(a)Attemptingto causeAlbert K. Newlin, Incorporated, to dis-charge or in any manner discriminate against Wilmer J. Milam, orany other employee, in regard to the hire or tenure of employment orany term or condition of employment in violation of Section 8(a) (3)of the National Labor Relations Act, as amended.(b) In any like or relatedmanner restrainingor coercing anyemployee of theaforesaidemployer in the exercise of the right toself-organization, to form, join,or assistlabor organizations, to bar-gaincollectively through representatives of their own choosing, toengage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection,and to refrainfrom any and allother suchactivities,except as authorized in Section 8(a) (3) of theAct, as amended.3The complaintdoes not allegethat the Respondent violated the Act by fining Milamin January 1960 ; nor does the complaintallege that the Respondentcaused Milam's dis-charge, or caused himto quit hisemployment.At the hearing, the GeneralCounsel'srepresentativespecifically statedthat "I do notseek and am not seekingany sort of remedywith regardsto the fine and its imposition..Our findings,and the Order we areissuing, are limited accordingly.4 See, as tothe inapplicabilityof Section 8(c) to "exhortation of another to action whichis intended to cause . .unlawful discrimination,"NLRB.v.Jarka Corporation ofPhiladelphia,198 F. 2d 618(CA 3), andcases there cited; see also,InternationalBrotherhood of Electrical Workers,Local501, et al. v.N.L.R.B.(Samuel Langer),181F 2d 34, 38-39 (C.A. 2), affd341 U.S. 694,704, andthe legislative history ofSection8(b) (2) and(c) reviewedby theBoard in SubGrade EngineeringCompany,93 NLRB406.CompareLocal 392,United Association of Journeymen and Apprenticesof thePlumbing and Pipe Fitting Industry of the United States andCanada, AFL-CIO (SchenieyDistillers,Inc.),122 NLRB613, 615. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 8615012.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify, in writing, Albert K. Newlin, Incorporated, that ithas withdrawn its objections to the employment of Wilmer J. Milam,and notify the said Milam, in writing, that it has so informed the saidEmployer.(b)Post at its office and usual membership meeting place, copiesof the notice attached hereto marked "Appendix." ICopies of saidnotice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being duly signed by an authorized representative,be posted by it immediately upon receipt thereof and maintained fora period of 60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are customarily posted.Reasonable steps shall be taken to insure that the notices are notaltered, defaced, or covered by any other material.(c)Forthwith mail copies of the said notice, after such copieshave been signed, to the said Regional Director, for posting at theplace of business of Albert K. Newlin, Incorporated, that Employerbeing willing.(d)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith.5In the event that this Order is enforced by a decree of a United State Court ofAppeals, thereshall be substitutedfor the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXTo MEMBERS OF THIS UNION AND EMPLOYEES OFALBERT K. NEWLIN, INCORPORATEDPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that :WE WILL NOT attempt to cause Albert K. Newlin, Incorporated,to discharge or in any other manner discriminate against WilmerJ.Milam or any other employee in regard to the hire or tenureof employment or any term or condition of employment in viola-tion of Section 8(a) (3) of the National Labor Relations Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL NOT in any like manner restrain or coerce employeesof Albert K. Newlin, Incorporated, in theexerciseof the right toself-organization, to form, join, or' assist labor organizations, tobargain collectively through representatives of their own choos- 502DECISIONS OF NATIONAL LABOR RELATIONS' BOARDing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,and to refrain from--any or all of such activities,except in the manner permitted in theprovisos to Section 8(a) (3).INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS,LOCAL 861, AFL-CIO,Labor Organization.Dated----------- ----By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the datehereof,and must not be altered,defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice (2026 St. Charles Avenue, New Orleans 13, Louisiana; Tele-phone Number, 529-2411) if they have any question concerning thisnotice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENTOF THE CASEA chargehaving been filed and duly served, a- complaint and notice of hearingthereon having been issued and servedby theGeneral Counsel of the NationalLabor Relations Board, and an answer having beenfiledbythe above-namedRespondentUnion,a hearing involving allegations of unfair labor practices in viola-tion of Section8(b) (1) (A)and (2)of the National Labor Relations Act, asamended,was held inLakeCharles,Louisiana,on October 17, 1960, before C. W.Whittemore, the dulydesignated Trial Examiner.At thehearing General Counsel and the Respondent were represented by counseland were afforded full opportunity to present evidence pertinent to the issues, toargue orally,and to file briefs.Brief oral argument appears in the record, thefiling of briefs was waived.Uponthe record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER INVOLVEDFor a number of years before January 1, 1960,and at all times material herein,Albert K.Newlin was sole proprietor of Ace Electric Company, engaged in businessas an electrical and mechanical contractor in Lake Charles,Louisiana.On orabout January 1, 1960,Albert K. Newlin,Incorporated, was organized under thelaws of Louisiana as successor to and to continue the business of Albert K.Newlind/b/a Ace Electric Company.During the year ending December 31, 1959,Albert K.Newlin purchased andcaused to be transported and delivered in interstate commerce to his place of busi-ness in Lake Charles, Louisiana,directly from States other than Louisiana, goodsand materials valued at more than$50,000.Prior to January 1, 1960, Albert K.Newlin d/b/a Ace Electric Company was anemployer engaged in commerce within the meaning of the Act. Since the aforesaiddate Albert K.Newlin, Incorporated,has been and is an employer engaged in com-merce within the meaning of the Act.II.THE RESPONDENT UNIONInternational Brotherhoodof ElectricalWorkers,Local 861,AFL-CIO, is alabor organization within the meaning ofthe Act. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 861503III.THE UNFAIR LABOR PRACTICESA. Facts and issuesIn this case the facts are few and the issues simple.InMarch 1958 the Charging Party, Wilmer J. Milam, was referred to a jobwith Ace Electric by the Respondent Union.He was not a member of Local 861,but was of another local of the same International-referred to in the record asa "foreign" local.He was hired and remained an employee of Ace Electric untilmid-January 1960.InMarch 1959, Albert Newlin was approached by Business Manager ArnethLard of Local 861, and, asked to let Milam go, on the ground that members of thatLocal were then unemployed.Newlin declined the request.Inmid-December Lard again approached Newlin, and in the presence of thelatter's son, now secretary-treasurer of the corporation, again demanded that Milambe discharged.Newlin again refused.'-Having failed to persuade Newlin to fire Milam, Lard ordered the employee him-self to quit his job, claiming that Newlin was in delinquency in contributing tocertain pension funds.Milam refused to quit.Whereupon Lard filed charges withthe Local, claiming that Milani had violated some section of the bylaws by refusingto quit his job.The Local thereafter tried Milam, found him guilty, and imposedso heavy a fine upon him, for each day that he continued to work, that the employeequit his job with Newlin.Shortly thereafter, it appears, arrangements were made between Milani and Newlinwhereby the former was given continuous work under subcontract, and he wasemployed in this fashion at the time of the hearing.The sole issue here is whether the Respondent unlawfully attempted to causeNewlin to fire Milam in violation of Section 8(a)(3) of the Act. The sole remedysought by General Counsel is a cease-and-desist order.B. ConclusionsIn substance, the sections of the Act invoked by General Counsel make it an un-fair labor practice for a labor organization to cause or attempt to cause an employerto discharge an employee for any reason other than his failure to tender dues undera lawful contract requiring membership.The evidence establishes plainly that Lard, an official of the Respondent, inDecember 1959, attempted to cause Newlin to discharge Milam for some reasonother than his failure to pay dues.The apparent reason was Lard's desire to obtainthe job for some member of the Local which he represented-Milani having beenrefused membership in that Local.This attempt to cause Newlin himself to violatetheAct constituted violation of Section 8(b) (2) of the Act on the part of theRespondent.It follows, derivatively, that this attempt to cause Newlin to discharge him discrimi-natorily was coercive and restrained Milam in the exercise of his rights as guaran-teed by Section 7 of the Act. It is so concluded and found.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union set forth in section III, above, occurringin connection with the operations of the employer involved as described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practicesthe TrialExaminer will recommend that it cease and desist therefrom and take certain affirma-tive action to effectuate the policesof the Act.1 The Trial Examiner does not accept as true Lard's denials that he ever asked Newlinto discharge Milani.Documents in evidence, signed by Lard himself, fully establish thefact that he went even to the extent of filing charges against the employee with the LocalIn order to oust him fromhis job, and he admits havingorderedMilam to leave Newlin'semployment 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1. InternationalBrotherhoodof ElectricalWorkers,Local 861,AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.2.By attempting to cause Newlin to discharge employee Milam in violation ofSection 8(a) (3) of the Act, theRespondent has engaged in and is engaging in unfairlabor practices in violation of Section8(a)(1)(A)and (2)of the Act.3.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]International Brotherhood of Electrical Workers, Local No. 59andC. F. Andersen,an Individual d/b/a Andersen CompanyElectrical Service.Case No. 16-CC-98. January 24, 1962DECISION AND ORDEROn March 22, 1961, Trial Examiner Max M. Goldman issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent and the General Coun-sel filed exceptions to the Intermediate Report, together with support-ing briefs.'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the case,and finds merit in certain of the Respondent's execeptions.Accord-ingly, the Board adopts the findings and conclusions of the Trial Ex-aminer, only to the extent consistent with the following :In finding that the Respondent's picketing at the construction sitewhere Andersen Company Electrical Service was at work violated Sec-tion 8 (b) (4) (i) and (ii) (B) of the Act, the Trial Examiner notedthat Andersen had a permanent place of business where the Respond-ent could have picketed to publicize its dispute, and he accordinglyheld the Board's decision inWashington Coca Cola Bottling Works 2to be governing.Recently, the Board had occasion to reconsider thedoctrine of theWashington Coca Colacase and decided to overruleit.SeeInternational Brotherhood of Electrical Workers, Local Union1The Respondent's request for oral argument is hereby denied as the record,includingthe exceptions and briefs,adequately presents the issues and positions of the parties.s 107 NLRB 299.135 NLRB No. 55.